SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

942
CA 15-00351
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


PHILLIP WOLFE, PLAINTIFF-RESPONDENT

                      V                           MEMORANDUM AND ORDER

WAYNE-DALTON CORP., ET AL., DEFENDANTS,
JOANNE LESKA AND ROBERT TARSON, JR.,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


KNYCH & WHRITENOUR, LLC, SYRACUSE (MATTHEW E. WHRITENOUR OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

STANLEY LAW OFFICES, LLP, SYRACUSE (JON COOPER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered September 23, 2014. The order denied
the motion of defendants Joanne Leska and Robert Tarson, Jr., for
leave to renew their cross motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Wolfe v Wayne-Dalton Corp. ([appeal No. 1]
___ AD3d ___ [Nov. 20, 2015]).




Entered:    November 20, 2015                   Frances E. Cafarell
                                                Clerk of the Court